Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Invention I (Claims 1-19) with species 2 (cl.65-6), 4 (cl.9-11), and 6 (cl.13-14), in the reply filed on 05/18/201 is acknowledged without traverse. Claims 4, 8, 12, and 20-21 are withdrawn as non-elected claim and Claims 1-3, 5-7, 9-11, and 13-19 remain for examination, wherein claim 1 is an independent claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “0.01-0.1 wt% Nb” in line 3 has been duplicated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-claim 16 is not included in the following examination.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim17 recites the limitation adding "0.01-0.15wt% V" in the alloy, which is for unclear Alloy A or Alloy B; it is further noted that the range of 0.01-0.15wt%V in the instant claim 17 is outside the V range in the corresponding claim 1 (0.0-0.05wt%V). There is insufficient antecedent basis for this limitation in the claim. Since this claim need further amendment and/or clarification, claim 17 is not included in the following examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 5-7, 9-11, 13-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretteur et al (US-PG-pub 2017/0304952 A1, thereafter PG’952) in view of kami et al (US 6,702,904 B2, thereafter US’904).
Regarding claims 1-3, 5-7, 9-11, and 13-15, PG’952 teaches a tailor welded blank, comprising: laser-welding blank plates elements made of coated steel having different strengths compositions or thicknesses using a filler wire over at least a portion of a length of an area to be welded to define a weld metal zone (Abstract, Fig.7, and cl.69 of PG’952), which reads on the tailor-welded blank comprising alloy A and alloy B as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by PG’952 (par.[0036]-[0065], [0077]-[0124], [0146]-[0175], and claims 2-5 of PG’952) and those of the instant claims (Alloy A and Alloy B) is listed in the following table. All of the composition ranges and disclosed by PG’952 overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy elements including C, Si, Mn, Cr, Mo, B, and Fe for Alloy A, and including C, Si, Mn, Cr, Mo, V, Nb, Ti, Al, and Fe 
Regarding the claimed quenching and partition thermal cycle in a forming die in the instant claim 1, which is recognized as a process limitation in a product-by-process claim. The claimed steel alloy compositions are manipulated by the steel blank 

Element
Alloy A from instant Claims 1-3, 5-7, 9-11, and 13-15 (in wt.%)
From PG’952 (in wt%)
overlapping range
(in wt%)
C
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
0.10-0.5
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
Si
0.1-0.5 (cl.1)
0.2-0.3 (cl.7)
0.1-1
0.1-0.5 (cl.1)
0.2-0.3 (cl.7)
Mn
2.0-8.0 (cl.1)
3.0-8.0 (cl.5)
3.0-5.0 (cl.6)
0.5-3
2-3 (cl.1)
3 (cl.5-6)
Cr
0.00-6.0 (cl.1)
0.2-6.0 (cl.13)
0.2-3.0 (cl.14)
0.01-1
0.01-6.0 (cl.1)
0.2-6.0 (cl.13)
0.2-3.0 (cl.14)
Mo
0.0-2 (cl.1)
0.1-2.0 (cl.9)
0.1-0.6 (cl.10)
0.4-0.5 (cl.11)
Trace amount
--
--
--
0-Trace amount (cl.1)
Nb
0.0-0.1 (cl.1)
0.01-0.1 (cl.15)
Trace Amount
--
0-trace amount (cl.1)
B
0.0-0.005
0.0002-0.010
0.0002-0.005
Fe
Balance with impurities
Balance with impurities
Balance with impurities

Alloy B from instant Claim 1 (in wt.%)



0.06-0.12
0.10-0.5
0.10-0.12
Si
0.1-0.25
0.1-1
0.1-0.25
Mn
1.65-2.45
0.5-3
1.65-2.45
Cr
0.0-0.70
0.01-1
0.01-0.7
Mo
0.08-0.4
--
--
V
0.0-0.05
Trace amount
0-Trace amount
Nb
0.0-0.1
Trace amount
0-Trace amount
Ti
0.0-0.05
0.2 or less
0.0-0.05
B
0.0-0.002
0.1 or less
0.1 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Regarding claims 18-19, PG’952 specify that the steel substrate, topped by a metal alloy layer of aluminum or aluminum-based alloy (Abstract, par.[0177]-[0180], and cl.7 of PG’952), which reads on the claimed limitations in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-7, 9-11, and 13-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1).  
Regarding instant claims 1-3, 5-7, 9-11, and 13-19, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) teaches all of the same tailor welded blank all of the essential alloy composition ranges (Alloy A and alloy B) overlapping for the each other. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the claimed alloy from the disclosing of claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) since claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1) teaches the same tailor welded blank throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with the claims 1-21 of copending application No. 16/179425 (US-PG-Pub 2019/0126401 A1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIE YANG/Primary Examiner, Art Unit 1734